DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-8, 12-14 and 17-38 are pending.
Claims 1, 9-11,15 and 16 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (United States Patent 7,955,112) in view of Kim et al. (United States Patent 8,025,507).
With respect to Claim 8:
Yang discloses an edge connector (FIG. 15, 1), configured to connect to a circuit board (FIG. 13, 9), the edge connector (1) comprising: 
a base wall (FIG. 15, see notation) having a front edge (FIG. 15, see notation), a rear edge (FIG. 15, see notation), an upper surface (FIG. 15, see notation) and a lower surface (FIG. 15, see notation); 
a first terminal mount (FIG. 14, see notation) extending upwardly (FIG. 15, see notation) from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the first terminal mount (FIG. 15, see notation) having a first passageway (FIG. 15, see notation) extending therethrough; 
a first terminal (FIG. 14, 12) mounted in the first passageway (FIG. 15, see notation); 
a second terminal mount (FIG. 15, see notation) extending upwardly (FIG. 15, see notation) from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the second terminal mount (FIG. 15, see notation) being spaced (FIG. 15, see notation) from the first terminal mount (FIG. 15, see notation), the second terminal mount (FIG. 15, see notation) having a second passageway (FIG. 15, see notation) extending therethrough; 
a second terminal (FIG. 14, 12) mounted in the second passageway (FIG. 15, see notation); and 
a moveable latch (FIG. 15, see notation) extending from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the latch (103) positioned between the first (FIG. 15, see notation) and second (FIG. 15, see notation) terminal mounts, 
wherein the latch (FIG. 15, 103) is connected to the base wall (FIG. 15, see notation) by a fulcrum (FIG. 15, 1035 see notation), the latch (FIG. 15, 103) having a cantilevered arm (FIG. 15, 1033) connected to the fulcrum (FIG. 15, see notation), the arm (FIG. 15, 1033) having opposite first (FIG. 15, see notation) and second (FIG. 15, see notation) ends, an engaging member (FIG. 15, 10331) at the first end (FIG. 15, see notation) of the arm (103), the engaging member (FIG. 15, 10331 see notation) configured to connect to the circuit board (FIG. 13, 9) (Column 3, lines 22-26), and an actuation shoulder (FIG. 15, see nota3tion) at the second end (FIG. 15, see notation) of the arm (103), the actuation shoulder (FIG. 15, see notation) configured to be engaged for depression; and wherein the fulcrum (FIG. 15, 1035) is a double fulcrum (FIG. 15, 1035 see notation).
[AltContent: textbox (Fulcrum 1035)][AltContent: textbox (1st end)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (hook)][AltContent: textbox (2nd terminal mount)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (circuit board receiving slot)][AltContent: arrow][AltContent: textbox (circuit board receiving slot)][AltContent: arrow][AltContent: textbox (base wall)][AltContent: textbox (Spaced apart)][AltContent: arrow][AltContent: textbox (upper surface)][AltContent: arrow][AltContent: textbox (lower surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front edge)][AltContent: arrow][AltContent: textbox (chamfered)][AltContent: textbox (chamfered)][AltContent: arrow][AltContent: textbox (fulcrum)][AltContent: arrow][AltContent: textbox (2nd passageway)][AltContent: textbox (1st passageway)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (actuation shoulder)][AltContent: textbox (movable latch)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st terminal mount)][AltContent: arrow][AltContent: textbox (engaging member)]
    PNG
    media_image1.png
    500
    763
    media_image1.png
    Greyscale

[AltContent: textbox (fulcrum)][AltContent: arrow][AltContent: textbox (Spaced apart)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear edge)][AltContent: arrow][AltContent: textbox (base wall)][AltContent: textbox (2nd terminal )][AltContent: textbox (1st terminal )][AltContent: textbox (1st terminal mount)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd passageway)][AltContent: textbox (1st passageway)][AltContent: arrow][AltContent: arrow][AltContent: textbox (lower surface)]
    PNG
    media_image2.png
    551
    768
    media_image2.png
    Greyscale

Yang does not expressly disclose the first terminal mount having a plurality of first passageways; first terminals mounted in the plurality of first passageways; the second terminal mount having a plurality of second passageways; second terminals mounted in the plurality of second passageways.
However, Kim teaches the first terminal mount (FIG. 7, see notation) having a plurality of first passageways (FIG. 7, see notation); first terminals (FIG. 7; 230, 240) mounted in the plurality of first passageways (FIG. 7, see notation); the second terminal mount (FIG. 7, see notation) having a plurality of second passageways (FIG. 7, see notation); second terminals (FIG. 7; 230, 240) mounted in the plurality of second passageways (FIG. 7, see notation).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd terminals )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st terminals )][AltContent: textbox (2nd passageways)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st passageways)][AltContent: textbox (2nd terminal mount)][AltContent: textbox (1st terminal mount)]
    PNG
    media_image3.png
    367
    792
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teachings of Kim and provide the first terminal mount having a plurality of first passageways; first terminals mounted in the plurality of first passageways; the second terminal mount having a plurality of second passageways; second terminals mounted in the plurality of second passageways so as to provide a connector capable of reducing a manufacture cost by reducing the number of parts. (Kim, Column 1, lines 48-50).

Claims 14, 22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (United States Patent 7,955,112) in view of Lung (United States Patent 6,283,779).
With respect to Claim 14:
Yang discloses an edge connector (FIG. 15, 1), configured to connect to a circuit board (FIG. 13, 9), the edge connector (1) comprising: 
a base wall (FIG. 15, see notation) having a front edge (FIG. 15, see notation), a rear edge (FIG. 15, see notation), an upper surface (FIG. 15, see notation) and a lower surface (FIG. 15, see notation); 
a first terminal mount (FIG. 14, see notation) extending upwardly (FIG. 15, see notation) from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the first terminal mount (FIG. 15, see notation) having a first passageway (FIG. 15, see notation) extending therethrough; 
a first terminal (FIG. 14, 12) mounted in the first passageway (FIG. 15, see notation); 
a second terminal mount (FIG. 15, see notation) extending upwardly (FIG. 15, see notation) from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the second terminal mount (FIG. 15, see notation) being spaced (FIG. 15, see notation) from the first terminal mount (FIG. 15, see notation), the second terminal mount (FIG. 15, see notation) having a second passageway (FIG. 15, see notation) extending therethrough; 
a second terminal (FIG. 14, 12) mounted in the second passageway (FIG. 15, see notation); and 
a moveable latch (FIG. 15, see notation) extending from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the latch (103) positioned between the first (FIG. 15, see notation) and second (FIG. 15, see notation) terminal mounts. 
Yang does not expressly disclose wherein an uppermost extent of the latch  is substantially flush with a top surface of the first and second terminal mounts.
However, Lung teaches an uppermost extent (FIG. 3, see notation) of the latch (FIG. 3, 24) is substantially flush with a top surface (FIG. 3, see notation) of the housing (FIG. 3, 11).
[AltContent: arrow][AltContent: textbox (Uppermost surface of latch 24)][AltContent: textbox (Top surface)][AltContent: arrow]
    PNG
    media_image4.png
    496
    840
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teachings of Lung and provide an uppermost extent of the latch that is substantially flush with a top surface of the first and second terminal mounts so as to streamline the profile of a card edge connector for further miniaturization.

With respect to Claim 19:
Yang discloses an edge connector (FIG. 15, 1), configured to connect to a circuit board (FIG. 13, 9), the edge connector (1) comprising: 
a base wall (FIG. 15, see notation) having a front edge (FIG. 15, see notation), a rear edge (FIG. 15, see notation), an upper surface (FIG. 15, see notation) and a lower surface (FIG. 15, see notation); 
a first terminal mount (FIG. 14, see notation) extending upwardly (FIG. 15, see notation) from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the first terminal mount (FIG. 15, see notation) having a first passageway (FIG. 15, see notation) extending therethrough; 
a first terminal (FIG. 14, 12) mounted in the first passageway (FIG. 15, see notation); 
a second terminal mount (FIG. 15, see notation) extending upwardly (FIG. 15, see notation) from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the second terminal mount (FIG. 15, see notation) being spaced (FIG. 15, see notation) from the first terminal mount (FIG. 15, see notation), the second terminal mount (FIG. 15, see notation) having a second passageway (FIG. 15, see notation) extending therethrough; 
a second terminal (FIG. 14, 12) mounted in the second passageway (FIG. 15, see notation); and 
a moveable latch (FIG. 15, see notation) extending from the upper surface (FIG. 15, see notation) of the base wall (FIG. 15, see notation), the latch (103) positioned between the first (FIG. 15, see notation) and second (FIG. 15, see notation) terminal mounts, 
wherein the latch (FIG. 15, 103) is connected to the base wall (FIG. 15, see notation) by a fulcrum (FIG. 15, 1035 see notation), the latch (FIG. 15, 103) having a cantilevered arm (FIG. 15, 1033) connected to the fulcrum (FIG. 15, see notation), the arm (FIG. 15, 1033) having opposite first (FIG. 15, see notation) and second (FIG. 15, see notation) ends, an engaging member (FIG. 15, 10331) at the first end (FIG. 15, see notation) of the arm (103), the engaging member (FIG. 15, 10331 see notation) configured to connect to the circuit board (FIG. 13, 9) (Column 3, lines 22-26), and an actuation shoulder (FIG. 15, see nota3tion) at the second end (FIG. 15, see notation) of the arm (103), the actuation shoulder (FIG. 15, see notation) configured to be engaged for depression; and wherein the fulcrum (FIG. 15, 1035) is a double fulcrum (FIG. 15, 1035 see notation);
and each terminal mount (FIG. 15, see notation) has a circuit board receiving slot (FIG. 15, see notation) at a front end thereof (FIG. 15, see notation) the terminal mounts (FIG. 15, see notation) have a chamfered surface (FIG. 15, see notation) proximate to the circuit board receiving slots (FIG. 15, see notation). 
Yang does not expressly disclose the first terminal mount having a plurality of first passageways; first terminals mounted in the plurality of first passageways; the second terminal mount having a plurality of second passageways; second terminals mounted in the plurality of second passageways.
However, Kim teaches the first terminal mount (FIG. 7, see notation) having a plurality of first passageways (FIG. 7, see notation); first terminals (FIG. 7; 230, 240) mounted in the plurality of first passageways (FIG. 7, see notation); the second terminal mount (FIG. 7, see notation) having a plurality of second passageways (FIG. 7, see notation); second terminals (FIG. 7; 230, 240) mounted in the plurality of second passageways (FIG. 7, see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with the teachings of Kim and provide the first terminal mount having a plurality of first passageways; first terminals mounted in the plurality of first passageways; the second terminal mount having a plurality of second passageways; second terminals mounted in the plurality of second passageways so as to streamline the profile of a card edge connector for further miniaturization.

With respect to Claim 22: 
Yang in view of Lung discloses the edge connector, wherein the latch (Yang, FIG. 15, see notation) includes a hook (Yang, FIG. 15, see notation).
With respect to Claim 24: 
Yang in view of Lung discloses the edge connector, wherein the latch (Yang, FIG. 15, see notation) is connected to the base wall (Yang, FIG. 15, see notation) by a fulcrum (Yang, FIG. 14, see notation), the latch (Yang, FIG. 15, see notation) having a cantilevered arm (Yang, FIG. 15, 103) connected to the fulcrum (Yang, FIG. 14, see notation), the arm (103) having opposite first and second ends (Yang, FIG. 15, see notation), an engaging member (Yang, FIG. 15, see notation) at the first end of the arm (Yang, FIG. 15, see notation), the engaging member (Yang, FIG. 15, see notation) being capable of engaging with an associated circuit board (Yang, FIG. 13, 9), and an actuation shoulder (Yang, FIG. 15, see notation) at the second end of the arm (Yang, FIG. 15, see notation), the actuation shoulder configured to be engaged for depression.
With respect to Claims 28 and 38: 
Yang in view of Lung discloses the edge connector, wherein each terminal (Yang, FIG. 3, 12) includes a planar body (Yang, FIG. 3, 122), a curved contact (Yang, FIG. 3, 123) and at least one pair of legs (Yang, FIG. 3, 121), the legs (121) being capable of being crimped to an associated wire, and a tang (Yang, FIG. 3, 1222) extending upwardly from the body (Yang, FIG. 3, 122), the terminal mounts including a protrusion (Yang, FIG. 4, 10151) which engages with the tang (Yang, FIG. 3, 1222) (Yang, Column 2, lines 53-56).
With respect to Claim 31: 
Yang in view of Lung discloses the edge connector (Yang, FIG. 15, 1), wherein the latch (Yang, FIG. 15, see notation) includes a hook (Yang, FIG. 15, see notation).
With respect to Claim 33: 
Yang in view of Lung discloses the edge connector (Yang, FIG. 15, 1), wherein the latch (Yang, FIG. 15, see notation) is connected to the base wall (Yang, FIG. 15, see notation) by a fulcrum (Yang, FIG. 15, see notation), the latch (Yang, FIG. 15, see notation) having a cantilevered arm (Yang, FIG. 15, 103) connected to the fulcrum (Yang, FIG. 15, see notation), the arm (Yang, FIG. 15, 103) having opposite first (Yang, FIG. 15, see notation) and second (Yang, FIG. 15, see notation) ends, an engaging member (Yang, FIG. 15, see notation) at the first end (Yang, FIG. 15, see notation) of the arm (Yang, FIG. 15, 103), the engaging member (Yang, FIG. 15, see notation) being capable of engaging with an associated circuit board (Yang, FIG. 13, 9), and an actuation shoulder (Yang, FIG. 15, see notation) at the second end (Yang, FIG. 15, see notation) of the arm (Yang, FIG. 15, 103), the actuation shoulder (Yang, FIG. 15, see notation) configured to be engaged for depression.

Allowable Subject Matter
Claims 20-21, 23, 25-27, 29-30, 32 and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Claims 13, 2-7, 12, 17 and 18 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claims 13 and 35, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an edge connector, to be connected to a circuit board, the edge connector comprising: a base wall with a front and a rear edge, an upper and a lower surface; a first terminal mount extending upwardly having a plurality of first passageways; first terminals mounted in the first passageways; a second terminal mount extending upwardly and being spaced from the first terminal mount, the second terminal mount having a plurality of second passageways; second terminals mounted in the second passageways; and a moveable latch extending from the upper surface of the base wall and positioned between the first and second terminal mounts, wherein each terminal mount extends along part of the length of the base wall such that a platform is formed by the upper surface of the base wall rearwardly of the terminal mounts, and further comprising a latch protection wall extending from each terminal mount to the rear end edge of the base wall, the latch protection walls being proximate to the latch, as recited in claims 13 and 35, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first terminal mount includes a pair of first outer side walls, at least one first dividing wall provided between the first outer side walls and spaced from the first outer side walls, and a first top wall attached to an upper end of each of the first outer side and dividing walls, the first outer side, dividing and top walls forming the plurality of first passageways through the first terminal mount, and the first outer side, dividing and top walls forming a first circuit board receiving slot at a front end of the first terminal mount; and the second terminal mount includes a pair of second outer side walls, at least one second dividing wall provided between the second outer side walls and spaced from the second outer side walls, and a second top wall attached to an upper end of each of the second outer side and dividing walls, the second outer side, dividing and top walls forming the plurality of second passageways through the second terminal mount, and the second outer side, dividing and top walls forming a second circuit board receiving slot at a front end of the second terminal mount, the second circuit board receiving slot aligning with the first circuit board receiving slot, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claims 23 and 32, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the base wall further comprises a cutout therein, the cutout aligning with the hook, as recited in claims 23 and 32, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claims 25 and 34, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a top surface of the actuation shoulder is substantially flush with a top surface of the terminal mounts, as recited in claims 25 and 34, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claims 26 and 35, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting each terminal mount extends along part of the length of the base wall such that a platform is formed by the upper surface of the base wall rearwardly of the terminal mounts, and further comprising a latch protection wall extending from each terminal mount to the rear end of the base wall, the latch protection wall being proximate to the actuation shoulder of the latch, as recited in claims 26 and 35, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 36 allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an uppermost extent of the latch is substantially flush with a top surface of the terminal mounts, as recited in claim 36, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claims 27 and 37 allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first and second outer side and dividing walls have recesses therein configured to engage the first and second terminals, respectively, as recited in claims 27 and 37, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831